                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                     ***
                 7    JAMES E. COHAN,                                          Case No. 2:17-CV-1651 JCM (NJK)
                 8                                             Plaintiff(s),                       ORDER
                 9            v.
               10     JOSEPH LOMBARDO, et al.,
               11                                           Defendant(s).
               12
               13            Presently before the court are Magistrate Judge Koppe’s (“Judge Koppe”) report and
               14     recommendations (“R&R”). (ECF No. 23). Pro se plaintiff James Cohan (“plaintiff”) filed an
               15     objection to the R&R. (ECF No. 24). Defendants have not filed a response to plaintiff’s objection,
               16     and the time to do so has passed.
               17            Plaintiff initiated this pro se action on June 13, 2017, alleging that Sherriff Joseph
               18     Lombardo, Las Vegas Metropolitan Police Department (“LVMPD”) officers, and Doe defendants
               19     violated his constitutional rights by, inter alia, falsely reporting his status as a sex offender on the
               20     LVMPD website. (ECF No. 6).
               21            The court identified deficiencies in plaintiff’s complaint and therefore dismissed the
               22     complaint with leave to amend. (ECF No. 5). On February 5, 2018, plaintiff filed an amended
               23     complaint. (ECF No. 14). The court identified more deficiencies in plaintiff’s amended complaint
               24     and provided him a second opportunity to cure those defects. (ECF No. 16). Thereafter, plaintiff
               25     filed his second amended complaint, along with a motion to “stay requirement to register under
               26     sex offender law.” (ECF No. 22).
               27
               28

James C. Mahan
U.S. District Judge
                1            Judge Koppe reviewed plaintiff’s second amended complaint and motion and recommends
                2     that this case be dismissed, without prejudice, for plaintiff’s failure to state valid claims under the
                3     First, Fifth, and Fourteenth Amendments. (ECF No. 23).
                4            This court “may accept, reject, or modify, in whole or in part, the findings or
                5     recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). Where a party timely objects
                6     to a magistrate judge’s report and recommendation, then the court is required to “make a de novo
                7     determination of those portions of the [report and recommendation] to which objection is made.”
                8     28 U.S.C. § 636(b)(1).
                9            Where a party fails to object, however, the court is not required to conduct “any review at
              10      all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149
              11      (1985). Indeed, the Ninth Circuit has recognized that a district court is not required to review a
              12      magistrate judge’s report and recommendation where no objections have been filed. See United
              13      States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
              14      employed by the district court when reviewing a report and recommendation to which no
              15      objections were made).
              16             Plaintiff acknowledges that he has failed to state cognizable claims under the First, Fifth,
              17      and Fourteenth Amendments. (ECF No. 24). Accordingly, plaintiff does not object to the court’s
              18      dismissing his claims. Id. However, plaintiff requests that the court adopt Judge Koppe’s
              19      recommendation that the case be dismissed without prejudice so that he may refile the action under
              20      the appropriate pleading standard.
              21             The court has conducted a de novo review of Judge Koppe’s R&R and concurs with her
              22      recommendation that this case should be dismissed for plaintiff’s failure to state a valid claim.
              23      Accordingly, and in light of plaintiff’s consent to the dismissal of this action, the court will adopt
              24      Judge Koppe’s R&R in full and dismiss this action without prejudice.
              25             Accordingly,
              26             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Judge Koppe’s R&R
              27      (ECF No. 23) be, and the same hereby are, ADOPTED.
              28             IT IS FURTHER ORDERED that this action be dismissed, without prejudice.

James C. Mahan
U.S. District Judge                                                    -2-
                1           IT IS FURTHER ORDERED that all pending motions (ECF Nos. 27, 28) be, and the same
                2     hereby are, DENIED as moot.
                3           The clerk of court is instructed to close the case accordingly.
                4           DATED July 30, 2019.
                5                                                 __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -3-
